DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 12 Feb 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Aug 2020 has been entered.

Amendments Received
Amendments to the claims were received and entered on 10 Aug 2020.

Election/Restrictions
Claims 5, 11, 12, 14 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The election was not traversed.

Status of the Claims
Canceled: 2 and 19
Withdrawn: 5, 11, 12, 14 and 33
Examined herein: 1, 3, 4, 6–10, 13, 15–18, 20–32 and 34–27

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites "applying network perturbation amplitude (NPA) scoring".  The claims do not distinctly claim the subject matter of the invention because neither the claims, nor the disclosure, clearly define "network perturbation amplitude scoring", nor is this term commonly known in the art.  The disclosure provides an example of how an NPA score may be calculated (specification ¶ 0084; claim 36), but by the doctrine of claim differentiation, claim 35 must encompass more NPA score calculations than are recited in dependent claim 36.  No part of the disclosure indicates, suggests, or clearly describes what these other NPA score calculations might be.  Hence, claim 35 does not distinctly claim the subject matter of the invention, and claim 37 does not remedy this deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 3, 4, 6–10, 13, 15–18, 20–32 and 34–37 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection of claims 1, 3, 4, 6–10, 13, 15–18 and 20–32 is maintained from the previous Office action, and newly-presented claims 34–37 have been added to this ground of rejection.  The rationale has been revised to update MPEP citations to the current revision.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "quantifying perturbation of a biological system".
Mathematical concepts recited in the claims include "providing … a first computational causal network …"; "calculating … a first set of activity measures …"; "generating … a second set of activity values ..."; "identifying a difference statement …"; "selecting the second set of activity values …"; and "generating … a score for the first computational causal network model".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving … a first [and second] set of treatment data …"; and "detecting … a health effect … wherein the detecting comprises using the score … to compare one or more biological entities …" 
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 10 Aug 2020, Applicant argues that "the claims do not recite mathematical formulas, relationships, equations, or concepts, but rather only involves them" (p. 17).
This is not a reasonable interpretation of the claimed subject matter.  The specification states that "a network model of a biological system is a mathematical construct", so the claimed element of a "causal network model" is clearly a mathematical concept.  The recitation that this mathematical construct is "computational" does not render it non-abstract or non-mathematical; it simply invokes the computer as a tool by which the abstract mathematical concept is implemented.  The fact that this mathematical construct "represents a biological system" (Reply, p. 17) also does not render it non-abstract or non-mathematical; the network model is an abstract, mathematical representation of a real-world phenomenon, just like             
                E
                =
                
                    
                        1
                    
                    
                        2
                    
                
                m
                
                    
                        v
                    
                    
                        2
                    
                
            
         is a mathematical representation of the real-world phenomenon of kinetic energy.  Further, the specification states that "a score is computed by using any 
Applicant further argues that the claims contain an inventive concept because "the claimed methods and systems improve over existing providing [sic] additional steps for better quantitative analysis of biological networks through more accurate estimate of unmeasureable elements" (p. 18).
Again, this cannot be an inventive concept because "quantitative analysis of biological networks through more accurate estimate of unmeasureable elements" is an abstract idea.  "An inventive concept 'cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.' Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016)" (MPEP 2106.05 § I).
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 6, 13, 15–18, 20–22, 27–32, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nikolsky, et al. (US 2010/0216660); Ladd, et al. (US 2009/0099784); Toyoshiba, et al. (Environmental Health Perspectives 2004); and Kümmerle, et al. (IEEE International Conference on Robotics and Automation 2011).
The rejection of claims 1, 3, 4, 6, 13, 15–18, 20–22 and 27–32 is maintained from the previous Office action.  The rationale has been revised to address the newly-presented claim limitations, and to address newly-presented claims 34 and 35.
Claims 1 and 31 are directed to a method comprising:
a.	"receiving … a first set of treatment data …"
b.	"receiving, … a second set of treatment data …"
c.	"providing … a first computational causal network … includ[ing]"
i.	"a first set of supporting gene expression nodes …"
ii.	"a second set of backbone nodes …"
iii.	"signed edges …"
iv.	"direction values …"

e.	"inferring … a second set of activity values …"
f.	"identifying a difference statement for the first computational causal network …"
g.	"selecting the second set of activity values …"
h.	"generating … a score for the first computational causal network model …"
j.	"detecting … a health effect for a patient exposed to an agent, …" (claim 31 only)
Claim 18 is directed to a system that implements this method.
With respect to claims 1, 18 and 31, Nikolsky teaches
a.	"dataset contains microarray gene expression from the livers of rats exposed to three drugs: phenobarbital, mestranol, and tamoxifen" (0121); the genes are arranged into networks and "modules" within those networks (0120)
b.	"samples from the untreated animals were analyzed" (0121)
c.	"a pre-computed comprehensive set of overlapping canonical pathways derived from 450 signaling and metabolic pathway maps" (0122) comprising
i,ii.	a plurality of network modules (loc. cit.)
iii.	the genes in the network (or module) are connected by directed edges (loc. cit.)
iv.	the genes are identified as being up-regulated or down-regulated (0151)
d.	calculating "fold change [of expression] compared to control" (0143) for the genes
e.	the network and expression information can be used to predict toxicity of compounds in other gene networks or modules (0177–0179); these networks or modules are created from "neighbors" of genes, which are "the genes with the most similar expression behavior", as identified by minimal distances between the genes (0107)
f.	—
g.	—
i.e. modules) using the expression data (0120)
j.	using the network and expression data to predict drug toxicity and study the mechanism of toxicity (0045)
Nikolsky further teaches that the modeling method can be implemented using a computer system (0187–0198).
Nikolsky does not teach that the toxicity prediction step comprises "inferring … a second set of activity values for corresponding nodes in the set of backbone nodes that are unable to be measured directly, and that are inferred as a set based on the computational causal network and the first set of activity measures, wherein the inferring comprises identifying a difference statement … and selecting the second set of activity values …".
Ladd teaches a method for identifying and analyzing the biochemical characteristics of different biological states, comprising:
a,b.	biochemical data representing one or more biological states, including a reference or control state (0025); the data may be expression measurements in response to different drug treatments (0110)
c.	a "causal system model [that] includes nodes representative of differences in plural biological entities, actions, functional activities, or concepts in one of the biological states as compared with a second biological state, and links between the nodes indicative of there being a causal directionality between the nodes" (0025); the CSM can be used for "forward simulation" to predict changes in activities of entities that have not been measured (0076; 0111)
d.	—
e.	running a forward simulation using a CSM to predict the effect of a perturbation on entities in the model that do not have activity measurements in the model (0017; 0111); 
f.	—
g.	—
h.	scoring the CSM using various statistical criteria (0123)
j.	using the CSM to predict drug toxicity and study the mechanism of toxicity (0147–0154)
Ladd further teaches that the method can be implemented by a computer (0155–0162).
Nikolsky focuses on using differential gene expression data and a gene regulatory network model to evaluate drug toxicity; Nikolsky differs from the claimed invention in that it assumes that expression data are available for all genes in the model.  Ladd focuses on using biological system models, which could be gene regulatory network models, to predict physiological effects from biological data; Ladd differs from the claimed invention in that it does not specifically teach using differential gene expression data (i.e. "a first set of activity measures representing a difference between the first treatment data and the second treatment data") as the biological data on which the CSM operates.  Combining the two results in a method in which differential gene expression data and a causal gene regulatory network model are used to predict changes in gene expression in genes in the model for which differential expression data are not available, and to use the measured and predicted differential expression values to evaluate toxicity of a drug.
Both Nikolsky and Ladd teach scoring the network models using various statistical criteria, but do not teach that the score is "based on the first computational causal network model and the second set of activity values".  Both Nikolsky (0045) and Ladd (0103–0105) teach using the network model to perform simulations, but do not teach any specific mathematical framework for those simulations.  
Toyoshiba teaches a method of generating a gene network from expression data.  Toyoshiba teaches that "one of the simplest types of weighting function used to describe a gene expression network is the log-linear weighting function" (p. 1218 § "Log-Linear Gene Expression Network"), which provides a specific mathematical framework for calculating expression values of one gene from expression measurements of genes in the network to which it is connected.  Toyoshiba assumes that the expression values for all genes are known, but when performing "forward simulation" as taught by Ladd, some of the expression values are not known.
Kümmerle teaches that "many problems in robotics or in computer vision can be solved by finding the minimum of a function of this form:                 
                    F
                    
                        
                            x
                        
                    
                    =
                    
                        
                            ∑
                            
                                
                                    
                                        i
                                        ,
                                        j
                                    
                                
                                ∈
                                C
                            
                        
                        
                            e
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    x
                                                
                                                
                                                    j
                                                
                                            
                                            ,
                                            
                                                
                                                    z
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                    
                    
                        
                            Ω
                        
                        
                            i
                            j
                        
                    
                    e
                    
                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                            ,
                            
                                
                                    z
                                
                                
                                    i
                                    j
                                
                            
                        
                    
                
            " (p. 3608, bot. of col. 2, eqn. 1).  This optimization function "is specified in a quadratic form".  The element                 
                    e
                    
                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                            ,
                            
                                
                                    z
                                
                                
                                    i
                                    j
                                
                            
                        
                    
                
             "is a vector error function …. It is                 
                    0
                
             when                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             and                 
                    
                        
                            x
                        
                        
                            j
                        
                    
                
             perfectly match the constraint" (p. 3608, bot. of col. 1); in other words, the function                 
                    e
                    
                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ,
                            
                                
                                    x
                                
                                
                                    j
                                
                            
                            ,
                            
                                
                                    z
                                
                                
                                    i
                                    j
                                
                            
                        
                    
                
             expresses the difference between the                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             and                 
                    
                        
                            x
                        
                        
                            j
                        
                    
                
             values and the constraint.  Hence, the optimization problem taught by Kümmerle constitutes "a difference statement".
Kümmerle shows that this function represents a graph comprising nodes                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             linked by edges representing functions                 
                    
                        
                            e
                        
                        
                            i
                            j
                        
                    
                
             (p. 3608, Fig. 2).  Even though Kümmerle teaches this optimization problem in the context of robotics and computer vision, it is the same kind of optimization problem taught by Toyoshiba: a graph having nodes with values, and edges with functions relating those values.  Kümmerle shows that by expressing the model of Toyoshiba as an optimization problem, that model can be used to find optimal values for nodes in the network; i.e. the expression values for unmeasured genes can be predicted or simulated.  Hence, Kümmerle teaches how to modify the genetic network model of Toyoshiba so that it can be used for forward simulation: formulate it as an optimization problem in i.e.                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
            ] and an activity measure or activity value of a second node in the second set of nodes [i.e.                 
                    
                        
                            x
                        
                        
                            j
                        
                    
                
            ], wherein the difference statement is specified in a quadratic form".  Further, "the difference objective represents an optimization goal for the difference statement".
In a forward simulation, which is the application of the model of Toyoshiba to Ladd, some of the expression values are missing for some of the genes; they must be predicted from the expression values of known genes.  Using the genetic network of Toyoshiba for forward simulation, as taught by Ladd, is equivalent to finding the optimal expression value for genes that have not been measured, given the network structure and the expression of the measured genes.  This is the same type of optimization problem presented by Kümmerle: find the values of                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             — in this case, unknown expression values — that minimize                 
                    F
                    
                        
                            x
                        
                    
                
             — the difference between the measured expression values and the predicted expression values — given the graph structure described by                 
                    
                        
                            Ω
                        
                        
                            i
                            j
                        
                    
                
            .  Kümmerle teaches that this optimization problem can be performed by least squares (p. 3609 § A), though doing so makes some assumptions that may not be valid, in which case a different optimization method is preferable (p. 3609 § B).  In contrast, Toyoshiba teaches a different, more flexible, and more powerful optimization method: Markov Chain Monte Carlo (p. 1218 § "Bayesian Network Estimation Procedure").  Using MCMC to solve the graph optimization problem of Ladd and Toyoshiba — predicting the expression values of non-measured genes — requires nothing more than specifying a prior distribution for those genes and allowing their values to vary, in the same way that priors for the                 
                    
                        
                            β
                        
                        
                            j
                            i
                        
                    
                
             values have been specified and their values allowed to vary.  Hence, using the genetic network modeling method of Toyoshiba and Kümmerle 
With respect to claims 3 and 20, Kümmerle teaches that the difference statement in quadratic form incorporates the values of all nodes in the graph, so when the gene model of Ladd and Toyoshiba is optimized using this difference statement, it "depends on the activity values of each node in the second set of nodes".
With respect to claims 4 and 21, Toyoshiba teaches predicting an expression value for a gene based on a linear combination of expressions of other genes within the network (p. 1219, top of col. 1: e.g.                 
                    E
                    
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            β
                        
                        
                            13
                        
                    
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    X
                                
                                
                                    1
                                
                            
                        
                    
                    +
                    
                        
                            β
                        
                        
                            23
                        
                    
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    X
                                
                                
                                    2
                                
                            
                        
                    
                
            ; also p. 1218 § "Log-Linear Gene Expression Network").  The terms in the activity prediction equation are based on the matrices                 
                    B
                
             and                 
                    T
                
            , which is "representative of edges connecting nodes", so the prediction of an activity measure in the second module from activities in the first module using a log-linear model "includes computation of a first matrix representative of edges connecting nodes between the first set of nodes and the second set of nodes [i.e. the connection between modules] and a second matrix representative of edges connective nodes within the second set of nodes [i.e. the connections that define the second module]".
With respect to claims 6 and 22, Toyoshiba teaches that the likelihood of the network based on the expression measurements is a function of the log-linear network parameters                 
                    θ
                
             (p. 1219, top of col. 1), which in turn includes the connections                 
                    T
                
             within the network (p. 1218, bot. of col. 3).  Since computing the activity values of the second module from the activity values of the first module necessitates specifying the connections within each module and between modules, the connection matrix                 
                    T
                
             necessarily includes "a number of outgoing edges for each node in the second set of nodes, a number of incoming edges for each node in the second set of nodes, and an adjacency matrix defined by the edges connecting nodes within the second set of nodes". 

With respect to claims 15 and 28, both Nikolsky (0121) and Toyoshiba (p. 1219 § "Application to Microarray Gene Expression Data") teach datasets comparing treated (i.e. "exposed to an agent") to untreated (i.e. "not exposed to the agent") gene expression data.
With respect to claims 16, 17, 29 and 30, Nikolsky teaches calculating the statistical significance of the network, modules and predicted expressions (0173), and that statistical significance is determined against a "random" network (0173; 0048).  Ladd also teaches randomizing the network models and scoring them to determine the statistical significance of the best-performing model(s) (0133).  MCMC, used by Toyoshiba (p. 1218, mid. of col. 3), randomizes the parameters of the network and calculates the likelihood of the network using the randomized parameters.
With respect to claim 32, as explained above, the optimization problem taught by Toyoshiba and Kümmerle "minimizes the difference statement over the second set of nodes representing the second set of biological entities".
With respect to claims 34, Nikolsky teaches calculating "fold change [of expression] compared to control" (0143).
With respect to claim 35, Nikolsky teaches "scoring the compound response expression data in multiple functional descriptors and categorizing the compound into one or more toxicity categories based on such scoring" (0079).  This constitutes "applying network perturbation amplitude (NPA) scoring" because it is consistent with the description of NPA in the specification (¶ 0038):
The systems and methods described herein provide a computed numerical value representative of the magnitude of change in a perturbed biological system based on a network model of a perturbed biological mechanism. The numerical value referred to herein as a network perturbation amplitude (NPA) score can be used to summarily represent the status changes of various entities in a defined biological mechanism. The numerical values obtained for different agents or different types of perturbations can be used to compare relatively the impact of the different agents or perturbations on a biological mechanism which enables or manifests itself as a feature of a biological system. Thus, NPA scores may be used to measure the responses of a biological mechanism to different perturbations. The term "score" is used herein generally to refer to a value or set of values which 

An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  At the time of invention, said practitioner would have been motivated to combine the predictive toxicogenomics method of Nikolsky with the network modeling method of Ladd, because Ladd teaches how to handle situations where expression data are missing, thereby improving Nikolsky, and Nikolsky teaches what kinds of data are useful for modeling toxicity, thereby improving Ladd.  Given that both Nikolsky and Ladd are directed to modeling the response of a genetic network in response to a drug treatment, and that their respective methods mostly overlap, as explained above, said practitioner would have readily predicted that the combination would successfully result in a method of using gene expression data — both measured and predicted — in a gene regulation network model to predict the toxicity of a drug.
Said practitioner also would have been motivated to use a log-linear expression network to predict differential expression values, and would have evaluated that network using a likelihood calculation, as taught by Toyoshiba, in the predictive toxicogenomics method of Nikolsky and Ladd, because the combination of Nikolsky and Ladd teaches that differential gene expression and gene networks can be used to predict the toxic effects of substances, but does not actually teach any mathematical framework for performing the predictions, whereas Toyoshiba teaches such a framework.  Given that Nikolsky, Ladd and Toyoshiba are all directed to modeling the gene expression effects of agents using a gene network, said practitioner would have readily predicted that the combination would successfully result in a method of predicting the gene expression effect of an agent on a network of genes.

The inventions are therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 21 Jan 2020, Applicant argues that the claims are not obvious over the cited references because of various alleged deficiencies in the teachings of Ladd (p. 19).
While the examiner acknowledges Applicant's discussion of Ladd, the arguments fail to describe or suggest any specific distinctions between the teachings of Ladd and the claim limitations.  The arguments do not identify any specific limitation(s) that the teachings of Ladd allegedly do not satisfy.
Furthermore, Applicant's allegations are entirely unsupported by the teachings of Ladd.  Nothing in the teachings of Ladd supports the conclusion that "Ladd does not infer, as a set for the entire network topology, activity values for unmeasured nodes" (Reply, p. 19).
Finally, even if the deficiencies were present in Ladd, in both Toyoshiba and Kümmerle, "activity values are inferred based on the entire network topology and the measured value as a set" (Reply, p. 18).  So the combination of cited art teaches this alleged feature of the invention.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631